An appeal having been entered herein from an order of the Circuit Court sustaining a motion to dismiss the bill of complaint and denying application for temporary restraining order and for the appointment of an administrator pendentelite, and it appearing to the Court that it is indispensable to protect the rights of appellant and the subject matter involved in this appeal that this order be issued.
NOW, THEREFORE, by virtue of the power of this Court conferred by Section 5 of Article V of the Constitution of this State to "issue all writs necessary, or proper to the complete exercise of its jurisdiction" it is hereby ordered, adjudged and decreed that this cause be referred back to the Judge of the Circuit Court of the Twenty-third Judicial Circuit of Florida in and for Seminole County with authority to said Judge notwithstanding the appeal, and with directions to said Judge to appoint an administrator pendente lite herein pending the determination of the appeal in this cause to this Court.
IT IS FURTHER ORDERED AND DECREED by the Court that upon the appointment and qualification of the administrator *Page 77 pendente lite herein, as hereinbabove directed, the Appellee in this cause be and he is hereby restrained until the further order of this Court from exercising any authority or power as curator of the estate of Sam Jones, deceased.
WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.